      Case 5:19-cv-00349-DPM Document 51 Filed 07/07/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JAY JONES                                                    PLAINTIFF

v.                       No: 5:19-cv-349-DPM

BRANDON DAVIS, Lieutenant,
Tucker Max                                                DEFENDANT

                             JUDGMENT

     Jones's complaint is dismissed without prejudice.


                                       D .P. Marshall Jr.
                                       United States District Judge


                                             7 T~      ;,tO~O
